FILED
                             NOT FOR PUBLICATION                            JUL 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CRISTINA GUADALUPE MARTINEZ                      No. 12-72075
DE ESTRADA,
                                                 Agency No. A094-195-429
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Cristina Guadalupe Martinez de Estrada, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We dismiss in part and deny

in part the petition for review.

      We lack jurisdiction to review Martinez de Estrada’s asylum, due process,

and equal protection claims because she did not raise them to the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Substantial evidence supports the agency’s determination that Martinez de

Estrada did not establish past persecution. See Nagoulko v. INS, 333 F.3d 1012,

1018 (9th Cir. 2003) (record did not compel finding of past persecution); Molina-

Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir. 2002) (insufficient evidence to

establish claim). Substantial evidence also supports the agency’s findings that

Martinez de Estrada did not establish that the government of El Salvador would

harm her on account of a protected ground, including her political opinion, and that

her fear of harm relates to general country conditions. See Nagoulko, 333 F.3d at

1018 (possibility of persecution was “too speculative”); Zetino v. Holder, 622 F.3d
1007, 1016 (9th Cir. 2010) (“[a]n alien’s desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Martinez de Estrada’s contention that the IJ erred in


                                          2                                      12-72075
interpreting the country report is unexhausted. See Barron, 358 F.3d at 678. Thus,

her withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Martinez de Estrada failed to establish it is more likely than not she would

be tortured at the instigation of or with the acquiescence of the government if

returned to El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                       12-72075